I would like to congratulate the President on his election as President of the General Assembly at its seventieth session. I also wish to commend the work of His Excellency Mr. Sam Kutesa, President of the General Assembly at the sixty-ninth session, and to express sincere thanks to Secretary-General Ban Ki-moon for his tireless efforts in leading the United Nations. The result of such efforts culminated in the very successful United Nations Summit for the adoption of the post-2015 development agenda and this general debate, as well as the historic
visit of the Holy Father, Pope Francis, to the General Assembly (see A/70/PV.3). Moreover, San Marino appreciates the constant and impartial attention that the Secretary-General has paid to all States Members of the United Nations.
After 70 years, the United Nations has not only passed the test of time, but it continues to represent a shining beacon of hope for all our countries. I believe that in future we will have to be even more willing and inspired to strengthen and improve the role that this great institution plays. In fact, the first and last line of defence for San Marino, a small State without an army and with limited territory and resources, is the United Nations.
Even the strongest and largest countries cannot deal with the complexity and the multitude of today problems all by themselves. They need the United Nations too. With the help of the United Nations system, we, the Member States, have over the years built the foundations for peace by preventing and ending numerous disputes. We have been able to free millions of people from extreme poverty and have made important progress in advancing human rights and democracy and in promoting justice and international law.
Unfortunately, despite all our efforts and successes, the international community continues to face the same challenges: wars, poverty, inequality, discrimination and violence against women and children. In addition, today we face new global challenges, such as climate change, economic and financial crises, unrelenting unemployment, international migration and terrorism. Those new threats are interdependent, and we should work together with the United Nations to take them on and defeat them.
Around the world, our people look to the United Nations for leadership. That is why reform of the United Nations is fundamental and must remain at the core of our collective efforts during the seventieth session of the General Assembly. We must make the Organization more effective, while preserving its integrity and enhancing its status.
Every day, we witness the tragic migration from Africa and Asia towards Europe. Those desperate people have left their countries and their families behind, fleeing from conflicts, violence and persecution. Thousands of them have died in the Mediterranean Sea. We are pleased that, a few days ago, the high-
20/33 15-29946

03/10/2015 A/70/PV.28
level side event here at Headquarters on strengthening cooperation on migration and refugee movements in the perspective of the new development agenda was organized.
San Marino cannot remain silent about what is happening in Iraq and Syria, where an ongoing inhuman ethnic and religious cleansing is being carried out with unprecedented ferocity. We hope that under the able stewardship of Mr. Staffan de Mistura, a diplomatic solution will be found in the near future.
San Marino believes that one of the most important tasks for us to deal with is the total elimination of nuclear weapons, thousands of which are ready to be employed at any time. We cannot afford to wait any longer.
San Marino strongly believes in further revitalizing and empowering the General Assembly, the forum where solutions to today’s challenges can be found and where consensus on issues of common interest must be reached. We commend the Security Council for all the delicate and challenging work that it has accomplished over the years in favour of peace and security. Nevertheless, it is time for a reform. We believe that Security Council reform should include an enlargement of the category of non-permanent members and a more balanced geographical distribution. We are convinced that, for that reform to be legitimate, it must be achieved with the widest possible consensus.
We welcome the new post-2015 development agenda adopted a few days ago as the 2030 Agenda for Sustainable Development (resolution 70/1). It represents a unique opportunity to prepare a brighter future for our citizens. The Goals at the core of the new Agenda are ambitious; they will guide our efforts in pursuit of poverty eradication, the empowerment of people, the safeguarding of human dignity, shared prosperity, decent jobs for all, and the protection of our planet. It is important that each country, after adopting its national agenda, assume responsibility for its own citizens and for the international community in working to implement the new Agenda. San Marino welcomes the fact that the high-level political forum on sustainable development and the Economic and Social Council will be assessing the progress of that implementation. However, it is critical that a comprehensive and effective mechanism for review and accountability be established.
The Republic of San Marino has always paid special attention to the most vulnerable groups, such as
women, children, the elderly and the disabled. Today, women are still the victims of discrimination and violence in many parts of the world, including in the most developed countries. Trafficking in women is an issue that is far from having been solved. Women living in conflict and post-conflict situations are often subject to sexual violence, torture and summary execution. Children, the most vulnerable group, are also subject to violence, abuse and exploitation. A large number of children all over the world do not yet have access to basic services, health care and education. We have the duty to protect and help our children. Moreover, the international community must strive for the full inclusion and participation of the elderly and people with disabilities in the economic, social and cultural life of our communities.
Freedom and peace have always represented the core values of the Republic of San Marino over its centuries-old history. San Marino is a small country, but one strongly committed to the implementation of the universal values of the United Nations and the principles enshrined in its Charter. We are honoured to offer our contribution to the United Nations community.
